Citation Nr: 1828664	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  08-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to service connection for a bilateral shoulder disability, including as secondary to the service-connected bilateral knee disabilities.

4.  Entitlement to a higher initial disability rating in excess of 10 percent for right knee patellofemoral pain syndrome (right knee disability) from December 23, 2005.

5.  Entitlement to a higher initial disability rating in excess of 10 percent for left knee patellofemoral pain syndrome (left knee disability) from December 23, 2005.

6.  Entitlement to a higher initial disability rating for right knee instability, in excess of 10 percent from October 7, 2011 to October 1, 2014, in excess of 0 percent from October 1, 2014 to June 13, 2017, and in excess of 10 percent from June 13, 2017.

7.  Entitlement to a higher initial disability rating for left knee instability, in excess of 20 percent from October 7, 2011 to October 1, 2014, in excess of 0 percent from October 1, 2014 to June 13, 2017, and in excess of 10 percent from June 13, 2017.

8.  Entitlement to an increased disability rating in excess of 10 percent for a chronic right ankle strain (right ankle disability) from January 1, 2015.

9.  Entitlement to an increased disability rating in excess of 10 percent for a chronic left ankle strain (left ankle disability) from February 16, 2016.

10.  Entitlement to an increased disability rating in excess of 20 percent for a thoracolumbar spine strain (back disability) from January 1, 2015.

11.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to December 7, 2015.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2003 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, December 2014, April 2015, and March 2016 rating decisions of the RO in Muskogee, Oklahoma, and a May 2016 rating decision of the RO at the Veterans Benefits Administration (VBA).  

The December 2006 rating decision, in pertinent part, granted service connection for right and left knee disabilities and assigned an initial 10 percent rating to the knee disabilities from December 23, 2005 (the day following service separation).  In a July 2015 decision, the Board denied a higher initial rating for the right and left knee disabilities, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court vacated the Board's July 2015 decision pursuant to a December 2015 Joint Motion for Partial Remand (JMPR) on the grounds that the Board did not consider whether separate ratings under Diagnostic Code 5257 (for knee instability) were applicable to the knee claims or whether referral for extraschedular consideration was warranted.

In a February 2016 decision, the Board denied a higher initial disability rating in excess of 10 percent for the right and left knee disabilities, but granted a separate 10 percent rating for slight right knee instability and a separate 20 percent rating for moderate left knee instability.  The March 2016 rating decision on appeal implemented the Board's February 2016 decision and assigned an initial 10 percent rating for slight right knee instability from October 7, 2011 to October 1, 2014, an initial 20 percent rating for moderate left knee instability from October 7, 2011 to October 1, 2014, and a noncompensable rating for both right and left knee instability from October 1, 2014 forward.

The Veteran appealed the February 2016 Board decision to the Court and in December 2016, the Court vacated the Board's February 2016 decision pursuant to a November 2016 Joint Motion for Remand (JMR) on the grounds that the Board did not recognize the Veteran's correct representative, thereby denying the Veteran the right to representation, and did not allow the Veteran the full 90 days requested to submit additional argument and evidence to the Board.  The JMR did not disturb the Board's December 2016 decision to grant separate ratings for right and left knee instability. 

The December 2014 rating decision on appeal, in pertinent part, denied reopening of service connection for a bilateral shoulder disability.  The April 2015 rating decision on appeal denied reopening service connection for a neck disability and a headache disability, denied an increased rating in excess of 10 percent for the service-connected right ankle disability, and denied an increased rating in excess of 20 percent for the service-connected back disability.  The May 2016 rating decision on appeal denied an increased rating in excess of 10 percent for the left ankle disability and denied a TDIU.  In a September 2016 rating decision, the RO granted a TDIU from December 7, 2015 forward.

In a May 2017 decision, the Board reopened service connection for a neck disability, a headache disability, and a bilateral shoulder disability, and remanded to the RO for further development the issues of service connection for a neck disability, a headache disability, and a bilateral shoulder disability, higher initial ratings for right and left knee disabilities, right and left knee instability, increased ratings for right and left ankle disabilities and back disability, and a TDIU prior to December 7, 2015.  For the reasons discussed below, the issues of service connection for a neck disability and headache disability must be remanded once again for further development.  

In a January 2018 rating decision, the RO granted higher initial 10 percent disability ratings for slight right and left knee instability for the rating period (stage) from June 13, 2017.   

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issues of service connection for a neck disability and headache disability, and a TDIU prior to December 7, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.	The Veteran does not have a current bilateral shoulder disability.

2.	For the entire initial rating period on appeal from December 23, 2005, the right knee disability has been manifested by flexion greater than 60 degrees, extension greater than 5 degrees, and painful motion, without ankylosis, recurrent subluxation, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

3.	For the entire initial rating period on appeal from December 23, 2005, the left knee disability has been manifested by flexion to 60 degrees or greater, extension greater than 5 degrees, and painful motion, without ankylosis, recurrent subluxation, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

4.	For the initial rating period on appeal from October 7, 2011, the right knee disability has been manifested by slight instability.

5.	For the initial rating period on appeal from October 7, 2011, the left knee disability has been manifested by moderate instability.

6.	For the entire increased rating period on appeal from January 1, 2015, the right ankle disability has been manifested by symptoms of painful noncompensable limitation of motion, without marked limitation of motion, malunion of the os calcis or astragalus, and/or ankylosis of the ankle, subastragalar joint, or tarsal joint, and the Veteran did not undergo an astragalectomy.

7.	For the entire increased rating period on appeal from February 16, 2016, the left ankle disability has been manifested by symptoms of painful noncompensable limitation of motion, without marked limitation of motion, malunion of the os calcis or astragalus, and/or ankylosis of the ankle, subastragalar joint, or tarsal joint, and the Veteran did not undergo an astragalectomy.

8.	For the entire increased rating period on appeal from January 1, 2015, the back disability has been manifested by pain, stiffness, weakness, fatigability, lack of endurance, and limitation of forward flexion between 40 degrees and 75 degrees.

9.	Throughout the entire rating period on appeal from January 1, 2015, the back disability has not been manifested by ankylosis, limitation of forward flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.


CONCLUSIONS OF LAW

1.	The criteria for service connection for a bilateral shoulder disability, claimed as secondary to the service-connected knee disabilities, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.	For the initial rating period on appeal from December 23, 2005, the criteria for an initial disability rating in excess of 10 percent for the right knee disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

2.	For the initial rating period on appeal from December 23, 2005, the criteria for an initial disability rating in excess of 10 percent for the left knee disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

3.	Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal from October 7, 2011, the criteria for a higher initial rating of 10 percent, but no higher, for slight right knee instability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

4.	Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal from October 7, 2011, the criteria for a higher initial rating of 20 percent, but no higher, for moderate left knee instability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

5.	For the rating period on appeal from January 1, 2015, the criteria for an increased disability rating in excess of 10 percent for the right ankle disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

6.	For the rating period on appeal from February 16, 2016, the criteria for an increased disability rating in excess of 10 percent for the left ankle disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

7.	For the rating period on appeal from January 1, 2015, the criteria for an increased disability rating in excess of 20 percent for the back disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the issue of reopening service connection for a bilateral shoulder disability, notice was provided to the Veteran in January 2007 and March 2007, prior to the June 2007 rating decision on appeal.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran is challenging the initial disability ratings assigned following the grant of service connection for the right and left knee disabilities and right and left knee instability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  With respect to the issues of a higher initial disability rating for the right and left knee disabilities and right and left knee instability, no additional notice is required regarding these downstream elements of the service connection claims.  

With respect to the issues of an increased rating for the right ankle disability and back disability, the Veteran submitted a fully developed claim (FDC) in January 2015.  The notice that accompanies the FDC form informed the Veteran what evidence is required to substantiate a claim for service connection, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  See January 2015 application for disability compensation and related compensation benefits (on a VA Form 21-526EZ).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With respect to the issue of an increased rating for the left ankle disability, the RO provided the Veteran notice in February 2016, prior to issuing the May 2016 rating decision denying an increased rating.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, private treatment records, VA examination reports, and lay statements.

The Veteran was afforded VA examinations in October 2006, October 2011, October 2014, January 2015, June 2015, March 2016, and June 2017, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2006, October 2011, October 2014, January 2015, June 2015, March 2016, and June 2017 VA examination reports reflect that the VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and provided observations and clinical findings. 

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Service Connection for a Bilateral Shoulder Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally asserts that a bilateral shoulder disability had its onset during military service.  Alternatively, the Veteran contends that a bilateral shoulder disability is the result of the service-connected right and left knee disabilities.  See January 2016 correspondence.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have, nor has she had at any time proximate to or during the course of this appeal, a diagnosed bilateral shoulder disability.  The Veteran underwent a VA examination in October 2011.  During the October 2011 VA examination, the Veteran reported symptoms of weakness and tingling in the shoulders while cleaning and that she first noticed such symptoms in rifle training during active service.  Upon examination, the October 2011 VA examiner noted an audible clicking on cross body adduction in both shoulders that did not produce pain over the acromioclavicular joint.  The October 2011 VA examination report noted an old disruption of the bilateral acromioclavicular joint due to sprains, but did not indicate a current diagnosis of a bilateral shoulder disability.  X-rays of both shoulders were negative.  

Notwithstanding the absence of diagnosis, the VA examiner in October 2011 provided an opinion that it is less likely than not that what was claimed as a bilateral shoulder disability was incurred in service or is the result of the service-connected knee disabilities.  In explaining the underlying rationale for the opinion, the VA examiner stated that upon examination of the Veteran, the only demonstration of a shoulder disorder was audible crepitation on movement during range of motion evaluation that are not specific to any joint problems, and such findings were not specific for injury or illness.

A January 2013 VA treatment record shows the Veteran complained of body aches in the shoulders, trapezius, neck, between the shoulder blades, myalgias in the arms, headaches, and fatigue, and that such symptoms had been ongoing for several years.  The Veteran reported being previously diagnosed with (non-service-connected) fibromyalgia, and the January 2013 VA provider's assessment was also fibromyalgia.

The Veteran underwent another VA examination in June 2017, the examination report for which shows the Veteran reported intermittent aching and tight pain in the shoulders that occurs when lifting the arms up overhead or when reaching out to lift up items.  Ranges of motion in both shoulders were measured to 180 degrees flexion, 180 degrees abduction, 90 degrees external rotation, and 90 degrees internal rotation bilaterally.  Although pain was noted on right shoulder abduction, the VA examiner assessed that the right shoulder pain did not result in functional loss; there was no painful motion observed in the left shoulder.  The June 2017 VA examiner rendered negative nexus opinions as to whether the claimed bilateral shoulder disability is etiologically related to service or has been worsened beyond its normal progression by the service-connected knee disabilities, reasoning that no current bilateral disability was found during examination of the Veteran.

As discussed above, with any claim for service connection, it is necessary for a current disability to be present.  See Moore, 21 Vet. App. at 215; Brammer at 225; Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current bilateral shoulder disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Initial Rating for the Right and Left Knee Disabilities

The appropriate diagnostic codes for rating limitation of motion of the right knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.  

Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  Id.

Under Diagnostic Code 5256, disability ratings are assigned when ankylosis is present.  Id.  

Diagnostic Code 5258 provides a 20 percent disability rating when a dislocated semilunar cartilage is present with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides for a 10 percent disability rating when semilunar cartilage has been removed and related symptoms are present.  Id.  

A 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  Id.   

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 per cent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-rays findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code (DC) 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. 259, 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by X-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

For the entire initial rating period on appeal from December 23, 2005, the Veteran is in receipt of an initial 10 percent disability rating for the right and left knee disabilities under Diagnostic Code 5299-5261.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2017).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  

After a review of all the evidence of record, the Board finds that, for the entire initial rating period on appeal from December 23, 2005, the service-connected right and left knee disabilities have been manifested by painful motion and noncompensable limitation of motion, without ankylosis, recurrent subluxation, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum, and that higher disability ratings in excess of 10 percent for the right and left knee disabilities are not warranted.

For the entire initial rating period from December 23, 2005, limitation of motion of the right and left knees did not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for a higher 20 percent initial rating, even with consideration of the additional limitation due to pain, stiffness, and swelling.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion for the left or right knees.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).   

Rather, the evidence of record shows that the Veteran had, at worst, right knee flexion to 80 degrees, left knee flexion to 60 degrees, and extension to 0 degrees in both knees, as noted on the March 2016 VA examination report, which does not more nearly approximate limitation to 30 degrees of flexion or 15 degrees of extension as needed for a higher (20 percent) rating.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  The most recent June 2017 VA examination report reflects right and left knee flexion to 120 degrees and extension to 0 degrees.  Therefore, a higher initial disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the right and left knee disabilities for the entire initial rating period from December 23, 2005.  38 C.F.R. § 4.71a.   

The Board has considered whether higher disability ratings for the right and left knees are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the left and right knee disabilities have caused pain, stiffness, and swelling, which has restricted overall motion.  The Veteran has consistently, in statements made for the purpose of treatment, reported chronic knee pain and difficulty with prolonged walking and standing; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports and treatment records indicate ranges of motion that do not more nearly approximate the 20 percent criteria.  The March 2016 VA examination report notes right and left knee flexion was limited to, at worst, 80 degrees and 60 degrees, respectively.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the right and left knees.  

The Board has also considered whether a separate disability rating is warranted for any other right or left knee disability, other than separate ratings for knee instability, which have already been granted and are discussed below.  As the evidence of record does not reflect that the right or left knee is ankylosed, that the semilunar cartilage is dislocated with frequent episodes of locking, pain, and joint effusion, that the semilunar cartilage has been removed, that there is malunion or nonunion of the tibia and fibula, that there is a current diagnosis of genu recurvatum, and/or that the Veteran's right or left knee disability has been manifested by limitation of flexion or extension to a compensable degree, a separate disability rating or higher disability rating under an alternative Diagnostic Code is not warranted.  See Diagnostic Codes 5256, 5258, 5259, 5261, 5262, or 5263.  38 C.F.R. § 4.71a.

Initial Ratings for Right and Left Knee Instability

The Veteran is in receipt of an initial disability rating for slight right knee instability of 10 percent from October 7, 2011 to October 1, 2014, a noncompensable rating from October 1, 2014 to June 13, 2017, and a 10 percent rating from June 13, 2017 under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  The Veteran is also in receipt of an initial disability rating for moderate left knee instability of 20 percent from October 7, 2011 to October 1, 2014, a noncompensable rating from October 1, 2014 to June 13, 2017, and a 10 percent rating from June 13, 2017 under Diagnostic Code 5257.

After a review of all the lay and medical evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period on appeal from October 7, 2011, the right knee disability has manifested in slight instability and the left knee disability has manifested in moderate instability.

The October 2011 VA examination report reflects a Lachman test revealed mild anterior instability in the right knee and moderate anterior instability in the left knee.  Such symptomatology represents a "slight" impairment of the right knee functionality and a "moderate" impairment of the left knee functionality.  Based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected right and left knee disabilities have shown "slight" and "moderate" instability, respectively; therefore, separate 10 percent and 20 percent ratings for the right and left knee disabilities are warranted under Diagnostic Code 5257 for the entire initial rating period from October 7, 2011.  
38 C.F.R. §§ 4.3, 4.7, 4.71a.


Increased Rating for the Right Ankle Disability

The Veteran is in receipt of a 10 percent disability rating for the service-connected right ankle disability for the entire rating period on appeal from January 1, 2015 (date of claim) under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  The Veteran generally contends that an increased rating is warranted for the right ankle disability due to worsening symptoms such as pain and episodes of flare-ups.  See January 2015 VA examination report.

Diagnostic Code 5271 contemplates disability of the ankle manifested by limitation of motion.  Under Diagnostic Code 5271, a 10 percent rating is assigned when limitation of motion is moderate, and a 20 percent rating is assigned when limitation of motion is marked.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2017).  

After a review of all the lay and medical evidence of record, the Board finds that an increased disability rating for the right ankle disability in excess of 10 percent is not warranted.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5271 requires a showing of marked limitation of motion in the right ankle.  For the entire rating period on appeal from January 1, 2015, the right ankle disability has not been manifested by symptoms that more nearly approximate marked limitation of motion, as needed for a 20 percent rating, even with consideration of any additional limitation due to pain, stiffness, and swelling.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  

A January 2015 VA examination report reflects the Veteran reported episodes of flare ups that cause pain in the right ankle while walking.  Range of motion in the right ankle was measured to 45 degrees plantar flexion and 20 degrees dorsiflexion with no objective evidence of painful motion or additional loss of motion following repetitive use testing.  The January 2015 VA examiner noted functional impairment of the right ankle due to excess fatigability, swelling, and disturbance of locomotion.  The VA examiner also estimated a loss of 5 degrees plantar flexion and dorsiflexion in the right ankle due to pain on use or during episodes of flare-ups.  

A March 2016 VA examination report shows that range of motion in the right ankle was measured to 45 degrees plantar flexion and 20 degrees dorsiflexion with pain noted on examination that causes functional loss.  The March 2016 VA examiner assessed no additional loss of motion following repetitive use testing and that the functional impact of the right ankle disability limits the Veteran's ability to walk distances.

A June 2017 VA examination report shows the Veteran reported symptoms of crepitus, weakness, numbness, tingling, and aching in both ankles.  Ranges of motion in the right ankle was measured to 45 degrees plantar flexion and 20 degrees dorsiflexion, with no objective evidence of painful motion.  The June 2017 VA examiner assessed no additional loss of motion following repetitive use testing.

Further, throughout the entire rating period on appeal, the right ankle disability has not been manifested by ankylosis, malunion of the os calcis or astragalus, and the Veteran did not undergo an astragalectomy as shown by the January 2015, March 2016, and June 2017 VA examination reports.  Accordingly, the Board finds that an increased rating in excess of 10 percent for the right ankle disability under Diagnostic Codes 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), or 5274 (astragalectomy) is not warranted at any time during the entire rating period on appeal.  38 C.F.R. § 4.71a.

Increased Rating for the Left Ankle Disability

The Veteran is in receipt of a 10 percent disability rating for the service-connected left ankle disability for the entire rating period on appeal from February 16, 2016 (date of claim) under Diagnostic Code 5271.  38 C.F.R. § 4.71a.

After a review of all the evidence, lay and medical, the Board finds that an increased rating for the left ankle disability is not warranted.  The evidence throughout the rating period from February 16, 2016, shows that the left ankle disability has not been manifested by symptoms that more nearly approximate marked limitation of motion, even with consideration of any additional limitation due to pain, stiffness, and swelling.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  

The March 2016 VA examination report shows ranges of motion in the left ankle were measured to 45 degrees plantar flexion and 20 degrees dorsiflexion.  The March 2016 VA examiner noted pain on examination on plantar flexion that causes functional loss, but no additional loss of motion after repetitive use testing.  

The June 2017 VA examination report reflects ranges of motion in the left ankle was measured to 40 degrees plantar flexion and 20 degrees dorsiflexion, with pain noted on examination that does not cause functional loss.  The June 2017 VA examiner assessed no additional loss of motion following repetitive use testing. 

Additionally, throughout the entire initial rating period on appeal, the left ankle disability has not been manifested by ankylosis, malunion of the os calcis or astragalus, and the Veteran did not undergo an astragalectomy as shown by the March 2016 and June 2017 VA examination reports.  As such, the Board finds that an increased rating in excess of 10 percent for the left ankle disability under Diagnostic Codes 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), or 5274 (astragalectomy) is not warranted at any time during the entire rating period on appeal.  38 C.F.R. § 4.71a.

Increased Rating for the Back Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The Veteran is in receipt of a 20 percent rating for the service-connected back disability under the General Rating Formula for the entire rating period on appeal from January 1, 2015 (date of claim for increase).  See 38 C.F.R. § 4.71a.  The Veteran generally contends that an increased disability rating higher than 20 percent is warranted for the back disability.  

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under the IVDS Rating Formula (Diagnostic Code 5243), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.   

Note (2) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal from January 1, 2015, the criteria for an increased rating in excess of 20 percent for the back disability have not been met or more nearly approximated.  Throughout the rating period on appeal from January 1, 2015, the back disability has more nearly approximated painful limitation of the thoracolumbar spine with forward flexion greater than 30 degrees, without ankylosis of the thoracolumbar spine and/or incapacitating episodes with a total duration of at least four weeks during a 12 month period.


A June 2015 VA examination report includes range of motion testing of the thoracolumbar spine, which shows forward flexion to 50 degrees, with pain starting at 40 degrees, and that the combined range of motion of the thoracolumbar spine was 135 degrees, when accounting for limitation of motion due to pain.  The June 2015 VA examination report indicates negative findings for guarding or muscle spasms, muscle atrophy, and ankylosis.  Further, the June 2015 VA examination report reflects gait and posture were within normal limits and that the Veteran reported episodes of flare-ups that result in additional functional impairment such as limited prolonged sitting, standing, bending, and lifting, due to symptoms of pain, weakness, fatigability, and incoordination.

At a VA examination in March 2016, the Veteran reported episodes of flare-ups with symptoms of pain, stiffness, and tingling in the upper back.  Forward flexion was measured to 45 degrees, with a combined range of motion in the thoracolumbar spine of 145 degrees, and pain noted on examination that causes functional loss.  The March 2016 VA examiner assessed no additional loss of function or range of motion in the thoracolumbar spine following repetitive use testing, but that pain, fatigue, and lack of endurance significantly limits functional ability after repeated use over time and during episodes of flare-ups.  The March 2016 VA examination report also shows negative findings for muscle atrophy, guarding, muscle spasm, ankylosis, and IVDS of the thoracolumbar spine.

A June 2017 VA examination report shows the Veteran reported symptoms of upper and lower back pain worsened by prolonged sitting or repetitive activity.  Ranges of motion was measured to 75 degrees flexion, with a combined ranged of motion in the thoracolumbar spine of 225 degrees, and pain noted on examination that the VA examiner assessed did not cause functional loss.  The June 2017 VA examiner assessed no additional loss of function or range of motion following repetitive use testing.  The June 2017 VA examination report also shows negative findings for muscle atrophy, guarding, muscle spasm, ankylosis, and IVDS of the thoracolumbar spine. 


Based on the foregoing, the Board finds that, for the entire rating period on appeal from January 1, 2015, the overall disability picture of the service-connected back disability, derived from lay and medical evidence of record, did not more nearly approximate forward flexion of the thoracolumbar spine to 30 degrees or less (criteria for a 40 percent rating) or favorable ankylosis of the entire thoracolumbar spine (criteria for a 40 percent rating).  The evidence above shows that forward flexion in the thoracolumbar spine, at its worst, was measured to 40 degrees during the June 2015 VA examination when considering painful motion; the evidence of record also shows that the back disability has not manifested in ankylosis in the thoracolumbar spine at any point during the rating period on appeal.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that an increased disability rating for the back disability in excess of 20 percent is warranted for the entire rating period from January 1, 2015.  38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5237.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected right and left knee, right and left ankle, and back disabilities.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).


The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Turning to the first step of the Thun extraschedular analysis, the Board finds that the symptomatology and functional impairment caused by the service-connected the right and left knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for limitation of motion due to pain, weakness, and instability, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also Schafrath at 592; Deluca at 206-07.


The Board has additionally considered ratings under alternate schedular rating criteria, and the Veteran is in receipt of separate ratings for the right and left knee disabilities due to instability.  See 38 C.F.R. § 4.20; Mauerhan, 16 Vet. App. 436.  Therefore, the Board finds that the record does not reflect that the Veteran's right and left knee disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of an extraschedular rating. 

With respect to the Veteran's right and left ankle disabilities, the disability picture has manifested primarily as painful limitation of motion of the ankles with flare-ups, instability, giving way, stiffness, weakness, and difficulty standing and walking.  As discussed above, painful limitation of motion with painful flare-ups is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  Additionally, under Diagnostic Code 5271, when rating limitation of motion of the ankles, VA is to consider whether the limitation is moderate or marked, rather than on actual degrees lost.  As such, in determining whether limitation is moderate or marked the evaluator should consider all factors that may limit motion including pain, instability, giving way, stiffness, and weakness; therefore, these symptoms and orthopedic factors that impair function of a joint are specifically considered under the schedular rating criteria, having been incorporated into the rating schedule under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca. 

Further, the functional limitations imposed by the Veteran's right and left ankle disabilities, including difficulty standing and walking and interference with occupational and daily activities that involve use of the ankles, are primarily the result of the ankle pain, including flare-ups, caused by engaging in these activities; therefore, as recognized in DeLuca, the effects of the Veteran's ankle pain and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The schedule is 

intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

The Board finds that all the symptomatology and functional impairment caused by the service-connected back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's back disability has manifested in painful movement, stiffness, fatigue, and limitation of motion due to pain and during flare-ups.  The schedular criteria for rating the back disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several 

provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).  

All the symptomatology and functional impairment described above result from the limitation of motion of the thoracolumbar spine, to include as due to pain, stiffness.  All the symptoms described by the Veteran are contemplated in the schedular rating assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or indirectly incorporated as orthopedic rating factors that limit motion and function of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca at 206-07.  

The schedular rating criteria specifically include weakness and stiffness, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

Absent any exceptional factors associated with the right and left knee, right and left ankle, and back disabilities, the Board finds that the criteria for submission for 

assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a bilateral shoulder disability is denied.

For the entire initial rating period on appeal from December 23, 2005, a higher initial disability rating in excess of 10 percent for the right knee disability is denied.

For the entire initial rating period on appeal from December 23, 2005, a higher initial disability rating in excess of 10 percent for the left knee disability is denied.

For the entire initial rating period on appeal from October 7, 2011, a higher initial disability rating of 10 percent, but no higher, for slight right knee instability is granted.

For the entire initial rating period on appeal from October 7, 2011, a higher initial disability rating of 20 percent, but no higher, for moderate left knee instability is granted.

For the entire rating period on appeal from January 1, 2015, an increased disability rating in excess of 10 percent for the right ankle disability is denied.

For the entire rating period on appeal from February 16, 2016, an increased disability rating in excess of 10 percent for the left ankle disability is denied.

For the entire rating period on appeal from January 1, 2015, the criteria for an increased disability rating in excess of 20 percent for the back disability is denied.



REMAND

Service Connection for a Neck Disability and a Headache Disability

The Board's May 2017 decision reopened service connection for a neck disability and a headache disability based on new evidence that had been submitted that indicated a possible current neck and headache disability.  In a January 2015 statement, the Veteran asserts that she reported an in-service accident where she fell and injured the upper back and neck.  The Veteran specifically described the result of the accident as "whiplash."  Additionally, VA treatment records showed the Veteran's continued complaints of neck pain and headaches.  Accordingly, the Board's May 2017 remand directives instructed the RO to schedule a VA examination and to obtain medical opinions with respect to the claims for service connection for a neck disability and a headache disability.

The Veteran underwent a VA examination in June 2017 to assess the claimed neck and headache disabilities.  The June 2017 VA examination report for neck conditions reflects the VA examiner assessed the Veteran's neck to be clinically normal and did not render a current diagnosis for a neck disability.  The June 2017 VA examination report also shows that the VA examiner relied on a May 2013 CT scan of the cervical spine that revealed normal findings.  Accordingly, the June 2017 VA examiner rendered a negative nexus opinion for the claimed neck disability based on a normal objective examination of the cervical spine and no objective evidence in the record of a neck condition, notwithstanding that the record includes an October 2015 VA treatment record that reflects a MRI of the cervical spine revealed multilevel degenerative disc disease.  As a medical opinion should be based on materially accurate facts, remand is necessary for another VA examination and VA medical opinion.

Similarly, the June 2017 VA examination report for headache conditions is inadequate as it is internally inconsistent.  The June 2017 VA examination report indicates the Veteran either currently has, or had a history of a diagnosed headache condition.  Although the VA examiner noted the Veteran was diagnosed with migraine headaches and chronic tension headaches in 2011 and that the Veteran reported having headaches nearly every day for which she takes prescription medication, the VA examiner nonetheless noted no current chronic headache diagnosis.  The VA examiner stated that the Veteran's reported headache symptoms were subjective only and there was no evidence of record to support a diagnosis for a headache condition; however, the VA examiner did not explain why the Veteran's lay statements regarding headache symptoms, which are capable of lay observation, are insufficient to support a diagnosis for a headache disorder.  Moreover, the VA examiner did not address the prior diagnoses for migraine and chronic tension headaches and why these diagnoses are no longer valid.  Notwithstanding the above, the VA examiner rendered a negative nexus opinion on the grounds that there was no objective evidence in the record of a chronic headache condition, which is contrary to the findings contained in the same June 2017 VA examination report; thus, remand is necessary for another VA examination and medical opinion.

The issue of entitlement to a TDIU prior to December 7, 2015 is inextricably intertwined with the adjudication of the issues of service connection for a neck disability and a headache disability.  Accordingly, the issues of service connection for a neck disability and a headache disability and a TDIU prior to December 7, 2015 are REMANDED for the following actions:

1. Schedule the appropriate VA examinations to assess any current neck disability and headache disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  


The VA examiner should advance the following opinions:

a)	Does the Veteran have a current diagnosis for a neck disability and/or a headache disability, to include at any point during the relevant period on appeal?

If the Veteran does not have a diagnosed neck disability and/or headache disability, the VA examiner should so state, and should address the above medical evidence of record indicating a current neck and/or headache disability.

b)	If the Veteran has a current diagnosis for a neck disability, is it at least as likely as not (i.e. probability of 50 percent or more) that the neck disability was caused by the in-service fall described in the Veteran's January 2015 statement?

c)	If the Veteran has a current diagnosis for a headache disability, is it at least as likely as not (i.e. probability of 50 percent or more) that the headache disability had its onset during service or is otherwise etiologically related to active service? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.	Thereafter, readjudicate the issues of service connection for neck and headache disabilities.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


